NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 22 2015

                                                                          MOLLY C. DWYER, CLERK
EDUARDO DIAZ-OROZCO et al,                                                  U.S. COURT OF APPEALS

                                                 No. 13-72986
              Petitioner,
                                                 Agency No. A092-289-391
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General

              Respondent.

                        On Petition for Review of an Order
                       of the Board of Immigration Appeals

                            Submitted January 16, 2015 **
                              San Francisco, California

Before: NOONAN and CLIFTON, Circuit Judges, and ADELMAN, District
Judge.***

       Petitioner Eduardo Diaz-Orozco (“petitioner”) seeks review of a final order

from the Board of Immigration Appeals directing his removal to Mexico. See 8

U.S.C. § 1252(a). We deny the petition in part and dismiss it in part.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the United States
District Court for the Eastern District of Wisconsin, sitting by designation.
      The Board correctly determined that petitioner’s conviction of attempted

aggravated assault under Ariz. Rev. Stat. §§ 13-1203(A)(1), 13-1204(A)(2), & 13-

1001, qualifies as an aggravated felony/crime of violence under 8 U.S.C. §

1101(a)(43)(F).    Attempted aggravated assault under Arizona law covers only

intentional conduct, United States v. Gomez-Hernandez, 680 F.3d 1171, 1176 (9th Cir.

2012), and this offense satisfies both prongs of 18 U.S.C. § 16. See United States v.

Cabrera-Perez, 751 F.3d 1000, 1007 (9th Cir. 2014) (citing United States v.

Ceron-Sanchez, 222 F.3d 1169, 1172-73 (9th Cir. 2000), overruled on other grounds,

Fernandez-Ruiz v. Gonzales, 466 F.3d 1121 (9th Cir. 2006)). We lack jurisdiction to

consider petitioner’s argument that the Board relied on incorrect factual

determinations in finding this offense a “particularly serious crime.” See Pechenkov

v. Holder, 705 F.3d 444, 448 (9th Cir. 2012). Finally, petitioner fails to show that the

record compels a finding in his favor on his claim under the Convention Against

Torture.   See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(“Petitioners’ generalized evidence of violence and crime in Mexico is not particular

to Petitioners and is insufficient to meet this standard.”).

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           2